Citation Nr: 1822132	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic outlet syndrome.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right elbow disability, to include epicondylitis and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

It appears from the record that the Veteran served on active duty from September 1992 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for both thoracic outlet syndrome and a left shoulder disability, and granted service connection for a right elbow disability and assigned a noncompensable evaluation.

Subsequently, in a July 2014 rating decision, the RO increased the evaluation for a right elbow disability to 10 percent disabling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. Service Connection

The Veteran seeks service connection for Thoracic Outlet Syndrome and a left shoulder disability.  He indicated in an August 2013 Notice of Disagreement that he was diagnosed with Thoracic Outlet Syndrome in his left arm and shoulder, not his mid back as the RO has indicated.  He also noted that his current left shoulder pain is connected to his in-service left clavicle fracture, and currently causes numbness to his left shoulder.

The Veteran was afforded VA examination in June 2012, which indicated no current left shoulder disability by way of a May 2012 x-ray.  No other information was provided.  The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  As the Veteran has been diagnosed with Thoracic Outlet Syndrome and moderate degenerative changes of the acromioclavicular joint with hypertrophy of the distal clavicle proximate to the time of filing of his claim (see Service Treatment Records from February 2012), he must be afforded additional VA examination to determine whether any of his current disabilities are related to his active service.

II. Increased Rating

The Veteran is service connected for right elbow epicondylitis and degenerative joint disease, rated as 10 percent disabling under Diagnostic Code (DC) 5206-5003.  He seeks a higher rating.  He contends that the current severity of his disability warrants an increased evaluation.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran last underwent VA examination in June 2012.  The Veteran through his representative contends that his disability is worse than when originally rated.  See March 14, 2018 Appellate Brief.  As this suggests a worsening of a right elbow disability, a remand for a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

While on remand, all of the Veteran's military personnel records (to include his certificate of discharge) and post-service VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all military personnel and VA treatment records since the Veteran's separation from active service and associate them with the claims file.

2.  Ask the Veteran to identify any private treatment records that he may have had for his left shoulder disabilities.  After obtaining releases, attempt to obtain and associate those treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a new VA orthopedic examination.  The claims file should be made available to, and reviewed by the examiner.    

Following a review of the claims file, the examiner should offer the following opinion:

a. Does the Veteran have a current left shoulder disability?  Please consider 2011 and 2012 diagnoses of Thoracic Outlet Syndrome and moderate degenerative changes of the acromioclavicular joint with hypertrophy.  Please state whether the diagnosis of Thoracic Outlet Syndrome is related to the Veteran's left arm and shoulder pain and numbness.

b. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability began in service, or is otherwise the result of a disease or injury in service, including a left clavicle fracture?

4.  Schedule the Veteran for a new VA orthopedic examination to determine the nature, severity and extent of his current right elbow disability.

5.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




